DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Preliminary Amendment, received on 6 April 2021, has been entered into record.  In this amendment, claims 1-19 have been canceled, and claims 20-39 have been added.
Claims 20-39 are presented for examination.

Priority
The claim for priority from US 16/154,105 filed on 8 October 2018, now US Patent 10,972,440, which is a continuation of US 15/332,493 filed 24 October 2016, now US Patent 10,097,519, which is a continuation of US 13/928,640 filed 27 June 2013, now US Patent 9,479,486, which is a continuation of US 11/774,621 filed on 9 July 2007, now US Patent 8,484,468, is duly noted.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 37 is objected to because of the following informalities: 
Claim 37 appears to be incomplete because it is missing a step after lines 6-7: “in response to receiving the request to initiate the instant video communication:”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-22, 25-27, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 11-15 of U.S. Patent No. 10,972,440 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the ‘440 claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 20, 22, 25, 26, 33, and 37 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Brailean et al. (US 2006/0010199 A1 and Brailean hereinafter).
As to claim 20, Brailean discloses a system and method for providing information to remote clients, the system and method having:
a data store, configured to maintain an authorization list and respective connection information for one or more pre-established instant video communication connections with a respective one or more remote mobile computing devices (0053, lines 1-4; 0069, lines 1-19; Figure 6); 
one or more processors (0027, lines 9-15); 
a memory comprising program instructions that when executed by the one or more processors cause the one or more processors to implement a video communication module (0031, lines 8-13); 
the video communication module, configured to: receive a request to initiate an instant video communication with a particular one of the one or more remote mobile computing devices (0060, lines 3-5);
in response to receipt of the request to initiate the instant video communication: determine that the instant video communication connection to the particular remote mobile computing device is authorized based on the authorization list (0060, lines 3-10); 
in response to said determination: access the data store for the respective connection information for the particular remote mobile computing device (0060, lines 3-10); 
transmit captured video communication data for the requested instant video communication according to the respective instant connection information such that the captured video communication data may be displayed at the remote portable multi-function computing device as it is received (0060, lines 20-24).

As to claim 22, Brailean discloses:
wherein the video communication module is further configured to: prior to receipt of the instant video communication request: receive a request for authorization to establish the respective pre-established instant video communication connections from the remote mobile computing device (0060, lines 3-8); 
in response to receipt of the request for authorization: in response to a determination that the particular remote mobile computing device is authorized to establish the pre-established instant video communication connection, respond to the request with the respective connection information to establish the pre-established instant video communication connection (0060, lines 14-24).

As to claim 25, Brailean discloses:
wherein the system is a mobile phone (0040, lines 3-7).

As to claim 26, Brailean discloses:
performing, by a portable mobile computing device (0040, lines 3-7): 
receiving a request to initiate an instant video communication with a remote portable multi-function computing device (0060, lines 3-5): 
in response to receiving the request to initiate the instant video communication: determining, based on a stored authorization list, that the instant video communication connection to the remote portable multi-function computing device is authorized (0060, lines 3-10);
in response to said determining: accessing stored connection information for the remote portable multi-function computing device (0060, lines 3-10); 
transmitting captured video communication data for the requested instant video communication according to the stored instant connection information such that the captured video communication data may be displayed at the remote portable multi-function computing device as it is received (0060, lines 20-24).

As to claim 33, Brailean discloses:
maintaining an authorization list and one or more pre-established instant video communication connections with a respective one or more remote mobile computing devices (0053, lines 1-4; 0060, lines 1-19; Figure 6); 
receiving video communication data via one of the pre-established instant video communication connections from the respective remote mobile computing device (0060, lines 22-24); 
in response to receiving the video communication data: in response to determining, based on the authorization list, that the pre-established instant video communication is authorized, displaying the video communication data as the video communication data is received (0060, lines 14-24).

As to claim 37, Brailean discloses:
receiving a request to initiate an instant video communication with another one of the one or more remote mobile computing devices: in response to receiving the request to initiate the instant video communication:  (0060, lines 3-5)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21, 27-29, and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brailean as applied to claims 20, 26, and 33 above, and further in view of Mossakowski (US 2007/0091166 A1).
As to claims 21 and 27, Brailean fails to specifically disclose:
prior to receipt of the instant video communication request: send a request to the particular remote mobile computing device for authorization to establish the instant video communication connection with the particular remote mobile computing device; 
receive the respective connection information for the particular remote mobile computing device; 
store the respective connection information for the particular remote mobile computing device in the data store.
Nonetheless, these features are well known in the art and would have been an obvious modification of the teachings disclosed by Brailean, as taught by Mossakowski.
Mossakowski discloses a system and method for video monitoring, the system and method having:
prior to receipt of the instant video communication request: send a request to the particular remote mobile computing device for authorization to establish the instant video communication connection with the particular remote mobile computing device (0028, lines 11-16); 
receive the respective connection information for the particular remote mobile computing device (0028, lines 7-11); 
store the respective connection information for the particular remote mobile computing device in the data store (0028, lines 7-11).
Given the teaching of Mossakowski, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Brailean with the teachings of Mossakowski by storing received connection information for a remote mobile computing device. Mossakowski recites motivation by disclosing that receiving and storing connection information for a remote device allows for the connection information to be checked to ensure that only authorized transmissions are allowed (0028, lines 7-16). It is obvious that the teachings of Mossakowski would have improved the teachings of Brailean by receiving and storing connection information in order to ensure that only authorized transmissions are allowed.

As to claim 28, Brailean discloses:
performing, by the remote portable multi-function computing device: receiving the request for authorization to establish the instant video communication connection with the portable multi-function computing device (0060, lines 3-8); 
in response to receiving the request: determining that the portable multi-function computing device is authorized to establish the instant video communication connection (0060, lines 14-16); 
in response to said determining that the portable multi-function computing device is authorized to establish the instant video communication connection, responding to the request with the instant connection information (0060, lines 14-24).

As to claim 29, Brailean discloses:
performing, by the remote portable multi-function computing device: receiving the video communication data via the instant video communication connection (0060, lines 22-24); 
displaying the video communication data at the remote portable multi-function computing device as the video communication data is received (0060, lines 22-24).

As to claim 34, Brailean fails to specifically disclose:
	
prior to receiving the video communication data: sending a request to the respective remote mobile computing device for authorization to establish the instant video communication connection with the respective remote mobile computing device; 
receiving connection information to establish the instant video communication connection; 
wherein, in said maintaining the one or more pre-established instant video communication connections with the respective one or more remote mobile computing devices, the program instructions cause the mobile computing device to implement storing the connection information for the remote mobile computing device.
Nonetheless, these features are well known in the art and would have been an obvious modification of the teachings disclosed by Brailean, as taught by Mossakowski.
Mossakowski discloses:
prior to receiving the video communication data: sending a request to the respective remote mobile computing device for authorization to establish the instant video communication connection with the respective remote mobile computing device (0028, lines 11-16); 
receiving connection information to establish the instant video communication connection (0028, lines 7-11); 
wherein, in said maintaining the one or more pre-established instant video communication connections with the respective one or more remote mobile computing devices, the program instructions cause the mobile computing device to implement storing the connection information for the remote mobile computing device (0028, lines 7-11).
Given the teaching of Mossakowski, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Brailean with the teachings of Mossakowski by storing received connection information for a remote mobile computing device. Please refer to the motivation recited above with respect to claims 21 and 27 as to why it is obvious to apply the teachings of Mossakowski to the teachings of Brailean.

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brailean as applied to claim 26 above, and further in view of Jung (US 2018/0020075 A1).
As to claim 31, Brailean fails to specifically disclose:
detecting a change in the connection information for the instant video communication connection; 
in response to detecting the change, updating the stored connection information for the remote portable multi-function computing device according to the detected change.
Nonetheless, these features are well known in the art and would have been an obvious modification of the teachings disclosed by Brailean, as taught by Jung.
Jung discloses a system and method for providing data based on cloud service, the system and method having:
detecting a change in the connection information for the instant video communication connection (0010, lines 1-3; 0040, lines 4-6); 
in response to detecting the change, updating the stored connection information for the remote portable multi-function computing device according to the detected change (0010, lines 3-6; 0040, lines 1-4).
Given the teaching of Jung, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Brailean with the teachings of Jung by detecting a change in connection information. Jung recites motivation by disclosing that connection information is tracked and changes are detected and updated in order to keep a profile up to date (0040). It is obvious that the teachings of Jung would have improved the teachings of Brailean by detecting a connection information change in order to keep a profile up to date.

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brailean in view of Jung as applied to claim 31 above, and further in view of Shigapov (US Patent 8,881,261 B1).
As to claim 32, Brailean in view of Jung fails to specifically disclose:
wherein said detecting the change in the connection information for the instant video communication connection comprises periodically or aperiodically polling the remote portable multi-function computing device to verify the instant video communication connection.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Brailean in view of Jung, as taught by Shigapov.
Shigapov discloses a system and method for providing proactive VPN establishment, the system and method having:
wherein said detecting the change in the connection information for the instant video communication connection comprises periodically or aperiodically polling the remote portable multi-function computing device to verify the instant video communication connection (col. 8, lines 38-42).
Given the teaching of Shigapov, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Brailean in view of Jung with the teachings of Shigapov by polling to verify a connection. Shigapov recites motivation by disclosing that periodically or constantly monitoring a connection provides for maintaining connectivity (col. 8, lines 17-18). It is obvious that the teachings of Shigapov would have improved the teachings of Brailean in view of Jung by periodically monitoring a connection in order to maintain connectivity.

Allowable Subject Matter
Claims 23, 24, 30, 35, 36, 38, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goodman (US 2022/0321658 A1) discloses a system and method for handling the connection of user accounts to other entities.
Kim et al. (US Patent 8,156,344 B2) discloses a system and method for backing up and restoring domain information.
Mallin et al. (US 2021/0279297 A1) discloses a system and method for linking to a search result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH SU/Primary Examiner, Art Unit 2431